Case 1:18-cv-00080-LEK-WRP Document 50 Filed 02/14/19 Page 1 of 1           PageID #: 447

                                     MINUTES



   CASE NUMBER:           CIVIL NO. 18-00080LEK-RLP
   CASE NAME:             In Re: In The Matter Of: The Search Of: Boston Whaler 370
                          Outrage "Painkiller"

                          Movant, Hawaii Partners, LLC vs. Respondent, United States
                          of America
   ATTYS FOR PLA:
   ATTYS FOR DEFT:
   INTERPRETER:


        JUDGE:      Leslie E. Kobayashi         REPORTER:

        DATE:       02/14/2019                  TIME:


  COURT ACTION: EO: Respondent’s Attorney Micah W.J. Smith’s Letter Request is
  Granted and terminated.

  Status Conference set for 2/19/2019 at 10:00 AM is continued to 2/21/2019 at 03:00 PM
  before Judge Leslie E. Kobayashi.

  Submitted by: Warren N. Nakamura, Courtroom Manager
